Motion Denied as Moot; Order filed July 11, 2013




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-13-00274-CV
                                    ____________

                             SAMER W. YACOUB, Appellant

                                         V.

                 SURETEC INSURANCE COMPANY, Appellee


              On Appeal from the County Civil Court at Law No. 2
                            Harris County, Texas
                       Trial Court Cause No. 1003979


                                      ORDER

       Appellant filed a brief in this appeal on June 27, 2013. The court has
determined that appellant has not properly presented this cause in his brief on file.
Appellant failed to substantially comply with Rule 38 of the Texas Rules of
Appellate Procedure. In particular, appellant has failed to file a complete statement
of facts, and failed to provide a clear and concise argument for each contention
made with appropriate citations to the record and to legal authority. See Tex. R.
App. P. 38.1(f), (g), (i).
      Litigants who appear pro se must comply with the applicable procedural
rules and are held to the same standards that apply to licensed attorneys. See
Mansfield State Bank v. Cohn, 573 S.W.2d 181, 185 (Tex. 1978); Steffan v. Steffan,
29 S.W.3d 627, 631 (Tex. App.—Houston [14th Dist.] 2000, pet. denied).
Accordingly, the court issues the following order:

      Pursuant to Rule 38.9(b), we STRIKE the brief filed June 27, 2013, and
ORDER appellant to file an amended brief complying with the Rules of Appellate
Procedure on or before August 9, 2013. See Tex. R. App. P. 38.9(b). If appellant
fails to file an amended brief on or before August 9, 2013, the appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                  PER CURIAM




                                         2